Citation Nr: 1522834	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUE

Eligibility for Department of Veterans Affairs vocational rehabilitation services under the provisions of Chapter 31, Title 38 of the United States Code.  

(The issue of entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 will be addressed in a separate decision by the Board.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  The Board remanded this case in April 2009 and July 2010.  The Nashville, Tennessee RO forwarded this case to the Memphis, Tennessee Medical Center for that facility to address a clothing allowance issue.  The case has been forwarded to the Board from the Memphis, Tennessee Medical Center.

The Board notes that there are several medical issues under consideration at the RO which have not been certified to the Board, and were last addressed in a January 2014 supplemental statement of the case as follows: (1) evaluation of low back strain with degenerative changes currently evaluated as 20 percent disabling; (2) evaluation of right knee arthritis currently evaluated as 10 percent disabling; (3)  evaluation of left knee arthritis currently evaluated as 10 percent disabling; (4). evaluation of left knee instability currently evaluated as 0 percent disabling; (5) evaluation of plantar fasciitis of the right foot (claimed as foot injury condition) currently evaluated as 10 percent disabling (6) evaluation of plantar fasciitis of the left foot (claimed as joint pain, foot injury condition and flat feet) currently evaluated as 10 percent disabling; (7) evaluation of allergic rhinitis currently evaluated as 0 percent disabling; (8) service connection for type 2 diabetes mellitus as secondary to the service-connected disability of obstructive sleep apnea and/or as a qualifying chronic disability; (9) service connection for hypertension to include as secondary to cardiomyopathy as secondary to the service-connected disability of obstructive sleep apnea and/or as a qualifying chronic disability; and (10) service connection for chronic fatigue syndrome (also claimed as memory loss) as a qualifying chronic disability.  According to a VA IRIS inquiry, in November 2014, the Veteran inquired about his claims at the Board.  He was told that only the issue of entitlement to a clothing allowance was before the Board.  The Veteran replied, inquiring further about his claim for vocational rehabilitation benefits, and provided a timeline for that appeal.  As noted, that issue remained pending from prior Board remands.  The Veteran also sought to confirm the status of any medical issues.  The record does not reflect that he was provided any reply.  As noted, there are no medical issues currently certified to the Board.  In addition, records, including medical records, have been added to the record subsequent to the January 2014 supplemental statement of the case; thus suggesting that the issues addressed therein are still under development at the AOJ level, prior to certification.  However, the Board refers this matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Veteran appears to seek clarification in that regard.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for VA vocational rehabilitation services.  In January 2011, the RO last considered the vocational rehabilitation issue and it appears that no action on this claim has been taken for several years.  The claim was last denied on the basis that the Veteran did not have an employment handicap and had overcome the effects of his impairment to employability through suitable employment that he had at that time.  Subsequently, the RO has granted service connection for irritable bowel syndrome, rated as 30 percent disabling; fibromyalgia, rated as 40 percent disabling; and for polycythemia, currently rated as 40 percent disabling (previously 10 percent prior to July 2012).  Clearly, these newly service-connected disabilities could potentially affect the vocational rehabilitation determination.  

In light of the foregoing, further action must be taken.  A veteran seeking Chapter 31 vocational rehabilitation training will be assigned a specific case status.  See 38 C.F.R. § 21.180(a).  The initial case status is "applicant" status.  38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled. 38 C.F.R. § 21.50(a).  If the Veteran attends the appointment for an initial evaluation the veteran progresses to "evaluation and planning status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During evaluation and planning status, it is determined whether the veteran has an employment handicap under 38 C.F.R. § 21.40(b) and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, 38 C.F.R. § 21.57 provides for an extended evaluation, and the Veteran's case may be assigned to "extended evaluation status."  38 C.F.R. § 21.57(a), see 38 C.F.R. § 21.188 (outlining the procedures for moving an applicant from "evaluation and planning" status to "extended evaluation" status).  If the Veteran completes "evaluation and planning status," he moves to "rehabilitation to the point of employability" status, from there to "employment services" status, and from there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196. 

It is entirely unclear at this point what status the Veteran has been assigned.  It appears that his vocational rehabilitation claim needs to be revisited in light of the adjudicative actions that have been taken.  

Accordingly, the case is REMANDED for the following action:

The Vocational Rehabilitation Division of the RO should reconsider the Veteran's claim for eligibility for vocational rehabilitation in light of all of his service-connected disabilities.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

